Appeal from a decision which directs the employer and carrier to offer the claimant medical and surgical treatment for hernia, and which provides that disability is to commence when the claimant enters the hospital, and which awards a fee for legal services. The claimant testified that he wrenched his left side while lifting a barrel of meat scraps weighing some 300 pounds; that he felt a sharp pain; that his side continued to bother him for a week or two when he notified the employer. Two other witnesses, present while claimant was loading the barrels upon a truck, state that they did not observe conduct on the part of the claimant which indicated that he had strained himself. The employer’s notice of injury stated that claimant was injured in his regular employment. It was a question of fact which the Board has decided in favor of the claimant. The medical testimony shows causal relation. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.